DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 14 June 2022. Claims 2, 5, 9, and 12 have been cancelled, claims 1, 4, 8, 11, 17, and 20 have been amended, and no new claims have been added. Therefore, claims 1, 3-4, 6-8, 10-11, and 13-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
Applicant has elected to not participate in the DSMER Pilot Program since 1) the Subject Matter Eligibility rejections are argued, and 2) there is no submission of a completed request form PTO/SB/456, as required for participation.
The Examiner notes that Applicant has not perfected the claim to foreign priority; therefore, the effective filing date of the application is currently considered to be the filing date.
Applicant’s amendment introduces a variety of indefiniteness issues; therefore, the Examiner places new grounds of rejection as below.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore, the Examiner places new grounds of rejection for some claims and indicates allowability over the prior art for other claims – as below.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Applicant ¶ 0051 states that “a face attribute, such as an age, a sex and the like may be identified through FasterR-CNN's face detection method”; however, there is no further disclosure of FasterR-CNN – either a description in the specification, or a listing of any type on an IDS. The Examiner is attaching references related to Faster R-CNN, but there is no information regarding whether these references are the actual FasterR-CNN Applicant is referring to in the specification, or are related to what Applicant mentions. As such, the Examiner is uncertain whether the listed references include the same information Applicant admits is/can be used. For examination, any version of FasterR-CNN is considered to be Applicant Admitted Prior Art for performing the functions indicated.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Although a certified copy of the foreign priority document appears provided, in order to perfect the priority, a certified translation of the foreign priority document is required. See, e.g., MPEP § 2152.06.

Examiner’s Note
The Examiner notes that claims 16-20 recite “the method according to” claims 1, 6, 3, 4, and/or 7 respectively; however, claims 16-20 are directed to a “non-transitory computer-readable storage medium having a computer program stored thereon” that only contingently would cause performance of the method steps (i.e., only “when executed by a processor”). As such, although a prior claim is recited by claims 16-20, since this only indicates a contingent limitation (see MPEP § 2111.04(II)), it is not considered to “specify a further limitation” on the method claim (as MPEP § 608.01(n)(III) indicates is required for a dependent claim) other than the medium having the computer program. Therefore, based on the specific phrasing of claims 16-20, it is interpreted that only the claimed medium with a program is required and not the actual performance of the activities indicated by the referenced method claims.

The Examiner notes that at the method claims, any of the three indicated options or paths may complete the claims independently of the other options/paths. For example, the claimed method would appear satisfied if no human stays for the duration, the characteristic attribute of the human object is analyzed, and the resource selection is made based on the statistically analyzed characteristic attribute – see MPEP § 2111.04(II) and the discussion of Ex parte Schulhauser (as precedential). In this case, since there is no human staying for the duration, there is no determination of a final human target object required – the claimed method is completed as above.
The second path or option is when only one human stays for the duration, and that one person is then determined to be the final human target object. In this instance, there is no statistical analysis required (it is only performed when no human stays for the duration) and there is no identification of a face frame size and the ensuing related analysis for that aspect (it is only performed when there are a plurality of humans staying for the threshold duration).
The third path is when there are a plurality of humans staying for the duration threshold, and in this instance the face frame size is identified as indicated; however, there is no requirement for statistical analysis of the characteristic attribute, and only the face frame size analysis is used to determine the final human target object.

The term “target human object” is used throughout the claims. The acquired image is indicated to “contain[ ] at least one human object” (at the independent claims), and then later, it is “determin[ed] whether the image data contains at least one target human object staying for a duration greater than or equal to a threshold value”. So, apparently the term “target human object” is referring to, and only to, a human (i.e., a “human object”) that has stayed for the threshold duration (or longer).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-8, 10-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 and 8 (and by contingency, also claims 16-20), each recite “wherein the image data contains at least one human object”, “statistically analyzing the characteristic attribute of the human object in the image data”, and “selecting at least one target resource from a resource list based on a characteristic attribute of the human object or the target human object”.
However, first, the image data may contain more than one human object, and therefore it is uncertain which of the human objects is statistically analyzed when there are more than one human objects. If/when there is only one human object, that apparently is the one human object statistically analyzed, but the claim allows or permits any number of additional humans to be in the image, and no one of any level of skill would know if or how one is chosen for analysis, if any are selected (perhaps one is chosen at random, perhaps the largest face frame is chosen, perhaps all humans are aggregated to an average characteristic, etc.) or whether literally all human objects are analyzed. The light of the specification does not appear to describe or clarify this issue as far as the Examiner can find – the specification just says to somehow do it. 
Second, “a characteristic attribute” is only claimed to be determined “if the image data does not contain the at least one target human object staying for a duration greater than or equal to the threshold value” and/or “when there are a plurality of target human objects staying in front of the resource presentation apparatus for a duration greater than or equal to the threshold value” and one of that plurality is then determined to be the final human target object. There is no indication of characteristic attribute determination when only one person meets or exceeds the duration threshold value. Therefore, the Examiner is uncertain if selecting a resource is required, especially when only one human meets/exceeds the time duration requirement that is indicated.
Third, only in the apparent instance of a single human staying for the threshold duration would there be a “target human object”. Otherwise, there would appear to be either no target human object, or there are a number of “target human object[s]”. The claim is not clear whether the “selecting at least one target resource … based on … the target human object” is only when one human has stayed for the duration, or which of the plurality of target human objects is used when there are determined to be a plurality, or if this is based only on the determined final human target object. This is to say that the targeting may be based on 0, 1, any one of a plurality, or the final, target human object and the claim does not indicate which is used, or more specifically, which of the plurality would be used for the selection basis. If this is not based on the final human target object, then apparently all the determining of the final human target object and the analysis used to make that determination is “throw-away” utility that would not be considered as constituting “specific and substantial utility” – see MPEP § 2107(II)(B)(1)(i). Selecting any of the human objects – even if not the final target human object – maybe advantageous in certain circumstances and therefore may be a valid interpretation; however, this would mean a lack of utility (and therefore, apparently, little or no patentable weight) for a large portion of the claim.
At the selecting step, it is unclear whether a/the interpretation of selecting being based on “[1)] a characteristic attribute of the human object [(as a single phrase),] or [2)] the target human object” is meant or appropriate, or whether the interpretation should be that the selecting is based on a characteristic attribute of ““[1)] the human object or [2)] the target human object” is meant or appropriate. Both appear to involve or invoke the above indefiniteness, but both interpretations appear plausible and indefinite for their own reasons – as the Examiner has attempted to indicate above.
For purposes of examination, and in order to afford some weight to the limitations, the Examiner is interpreting the selecting of at least one target resource to be based on any characteristic attribute or the final human target object.
Claims 3-4, 6-7, 10-11, and 13-15 depend from claims 1 or 8, but do not resolve the above issues and inherit the deficiencies of the parent claim(s); therefore claim3-4, 6-7, 10-11, and 13-15 are also indefinite.
Claims 16-20 are also indefinite for the same reasons since they indicate the same indefinite activities as at claims 1, 6, 3, 4, and 7, respectively. However, if/since claims 16-20 are interpreted as independent claims (as per the Note above), they are also then independently indefinite as not indicating which aspects of the method claims are required to be included in the computer program. For instance, if the method is considered completely performed, as appears proper per Ex parte Schulhauser, by merely determining no one human has stayed for the threshold duration and therefore, a characteristic attribute is statistically analyzed and used for resource selection (i.e., targeting), or conversely the method is completed by determining only one person has stayed for the threshold duration and therefore that person is used for selecting a resource, then is only the method aspect(s) of selecting a resource for when no one stays for the duration required? Or is only the method aspect(s) of resource selection for one person staying for the duration required? Or are all three possible options and analysis required? No one of any level of skill could apparently understand the breadth or scope based on the phrasing Applicant has chosen to use. Since all the limitations of claims 16-20 are contingent (at least as based on only being required “when executed by a processor”), the broadest reasonable interpretation is any non-transitory computer-readable storage medium that could have a program stored thereon that would be able to be executed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-8, 10-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to a method (claims 1-7), apparatus (claims 8-15), and non-transitory computer-readable storage medium (claims 16-20), which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a resource presentation method, comprising: acquiring image data for a selected time period, wherein the image data contains at least one human object; determining whether the image data contains at least one target human object staying for a duration greater than or equal to a threshold value; statistically analyzing the characteristic attribute of the human object in the image data, if the image data does not contain the at least one target human object staying for a duration greater than or equal to the threshold value; determining a final target human object from the at least one target human object according to a distance between a human and a resource presentation apparatus, if the image data contains the at least one target human object staying for a duration greater than or equal to the threshold value; determining, when there is only one target human object staying in front of the resource presentation apparatus for a duration greater than or equal to the threshold value, the one target human object as the final target human object; identifying a face frame size of the target human object from the image data by using a face recognition algorithm, selecting a unique final target human object based on the face frame size, and determining the characteristic attribute of the final target human object, when there are a plurality of target human objects staying in front of the resource presentation apparatus for a duration greater than or equal to the threshold value; selecting at least one target resource from a resource list based on a characteristic attribute of the human object or the target human object; and controlling a presentation mode for presenting the target resource based on a result of determining whether the image data contains at least one target human object, wherein the controlling a presentation mode for presenting the target resource based on a result of determining whether the image data contains at least one target human object comprises: controlling to divide the display area into at least one display sub-area if the image data contains the at least one target human object, wherein each display sub-area is configured to present a target resource associated with the each display sub-area; and controlling to present a target resource corresponding to a touch command in the display area, in response to the touch command is input, wherein the touch command is configured to select any one of the at least one display sub-area, wherein the selecting a unique final target human object based on the face frame size comprises: determining a relationship between a preset distance and a preset face frame size L' corresponding to the preset distance; and determining the unique final target human object based on a face frame size L obtained by the face recognition algorithm and the preset face frame size L'; determining, when there is one human object has L greater than or equal to L', the human object as the unique final target human object; determining, when there are more than one human objects having L greater than or equal to L', a human object with the largest L value as the unique final target human object; and determining, when there are a plurality of human objects having L greater than or equal to L', with more than one of the users having the same greatest L value, one of the more than one of the users as the unique final target human object randomly.
Independent claims 8 and 16 are parallel to claim 1, but claim 8 is directed to a resource presentation apparatus, comprising: a display; and a processor coupled to the display, wherein the processor is configured to perform the same or similar activities as at claim 1, and claims 16-20 are directed to a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor, causes the processor to perform the method according to claims 1-5.
The dependent claims (claims 3-4, 6-7, 10-11, and 13-15) appear to be encompassed by the abstract idea of the independent claims since they merely indicate acquiring the characteristic attribute, that this contains sex and age, and matching the sex and age of the resource list for selection (claims 3 and 10), using a loop mode if no human target is identified and dividing the presentation area for if a target human is identified (claims 4 and 11), transmitting and receiving a resource request for a resource list, the list containing a download address and identifier (claims 6 and 13), and/or determine if the resource list has been downloaded to local storage, retain the list if it is the same as the locally stored list, and acquire a resource if it is not locally stored (claims 7 and 14).
Claims 16-20 merely indicate the contingency of performing the activities indicated at claims 1, 6, 3, 4, and/or 7 (respectively) via generic computer implementation as indicated by the “non-transitory computer-readable storage medium having a computer program stored thereon” that may be “executed by a processor”.
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
Since the independent claims are long and at least trifurcate on analysis (based on whether no one, only one, or more than one stay for the duration), the Examiner notes that (using claim 1 phrasing, if needed) in relation to determining whether image data contains a human for a duration, there are three options or paths claimed: 1) when no human is found to stay for the threshold duration, the analysis is to “statistically analyz[e] the characteristic attribute of the human object; 2) when “only one human … stay[s] … for a duration greater than … the threshold, [determining] the one target human object as the final target human object; and 3) “when there are a plurality of target human objects staying … for a duration greater than or equal to the threshold value”, a “unique final human target object” is selected “based on the face frame size”. 
The claim elements may be summarized as the idea of targeting a resource to human(s) based on an image of a/the human(s); however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations …) grouping of subject matter.
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are merely the apparatus comprising a display and a processor coupled to the display (at claim 8) use of a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor, performs the activities. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use.
The Examiner notes that the method claims (claims 1, 3-4, and 6-7) do not indicate any use of a computer, and/or at best, if a computer were used, the use of the computer may be merely using the computer as a tool by a person.

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements beyond the activity of the abstract idea except the implementation by a computer as indicated at claims 8-20 and noted above. The Examiner notes that the additional elements, as indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity. 
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. The only discussion regarding the computer hardware or structure appears to be Applicant Fig. 8 and the accompanying discussion at Applicant ¶¶ 0121-0130; however, this disclosure only reflects generic computer implementations.
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

NOTICE
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 8, 10, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stasi et al. (U.S. Patent Application Publication No. 2019/0228494, hereinafter Stasi), where Stasi incorporates by reference Bigioi et al. (U.S. Patent Application Publication No. 2013/0044923, hereinafter Bigioi ‘923) in its entirety at Stasi ¶ 0039.

Claim 1: Stasi discloses a resource presentation method comprising:
acquiring image data for a selected time period, wherein the image data contains at least one human object (see at least, e.g., ¶¶ 0035, “analyzes the images and identified aspects about the images”, 0038, “images can be analyzed to determine any combination of any number of the following: a) the identities of the people playing at the table (this can be determined, for example, by supplying faces detected in the images to face recognition software; b) the age of player(s) at the table; c) the sex of the player(s) at the table”, etc., 0139, “looking at the sign for at least a predetermined period of time” and similar indications at 0140-0141; citation by number only hereinafter);
determining whether the image data contains at least one target human object staying for a duration greater than or equal to a threshold value (0139, “determine[ ] … which players are looking at the sign while the advertisement is playing. In order for a player to be considered looking at the sign while the advertisement is playing, the player would have to be looking at the sign for at least a predetermined period of time (e.g., 3 seconds, 50% of the length of the advertisement, etc.)”, 0145, pay only for who “watches the advertisement on the sign for the prerequisite amount of time”);
statistically analyzing the characteristic attribute of the human object in the image data, if the image data does not contain the at least one target human object staying for a duration greater than or equal to the threshold value (Stasi at 0038-0039, all images captured, as at Stasi 0037, are analyzed, including by facial recognition – which indicates that even when no human gazes, looks, or stays for the duration indicated later/elsewhere in Stasi, a/the characteristic attribute(s) is analyzed, such as, or including, “a) the identities …; b) the age …; c) the sex …; d) whether … happy or upset … ; e) … winning are losing; f) … betting; g) … smoking; h) … wearing glasses; i) …dressed in expensive of inexpensive clothing; and any other information that can be automatically and electronically ascertained” – as at 0038. The Examiner noting that facial recognition is apparently based on, or requires “statistically analyzing” image data – see Jia, as cited below as pertinent prior art not specifically relied on; see also Bigioi ‘923 at 0039, 0041, 0049 and 0064-0066, as incorporated into Stasi, indicating the statistical analysis involved in facial recognition; the Examiner further noting that per the breadth of the claims, the statistical analysis can also be performed, or would be performed, when the human stays for a threshold duration, not only when the target human does not stay for a duration threshold.)
selecting at least one target resource from a resource list based on a characteristic attribute of the human object or the target human object (0040, determine and/or “select a targeted advertisement”, 0052, “send and receive any information … to/from the advertisement database 304, player database 305, or any other server/database …. to store player profiles which comprise the player name, account number, playing history (e.g., times played, average amounts bet, etc., tables or machines played, etc.) This information can also be used by the advertisement database in order to select advertisements which are displayed on the casino tables. Targeted advertisements are selected on a table by table basis, this [sic] different advertisements would be displayed on different tables based on the images analyzed at each table”; 0038, 0047, and 0073 each indicating player database includes, e.g., sex and age of the player(s)); and
controlling a presentation mode for presenting the target resource based on a result of determining whether the image data contains at least one target human object (0040, determine and/or “select a targeted advertisement”, 0052, “in order to select advertisements which are displayed on the casino tables” and “different advertisements would be displayed on different tables”; 0070, “Advertisements that are displayed on the table sign can be selected based on the player aspects at the table”).
Stasi does not appear to explicitly disclose, however, the claims do not appear to require (based on MPEP § 2111.04(II) and Ex parte Schulhauser) determining a final target human object from the at least one target human object according to a distance between a human and a resource presentation apparatus, if the image data contains the at least one target human object staying for a duration greater than or equal to the threshold value; determining, when there is only one target human object staying in front of the resource presentation apparatus for a duration greater than or equal to the threshold value, the one target human object as the final target human object; identifying a face frame size of the target human object from the image data by using a face recognition algorithm, selecting a unique final target human object based on the face frame size, and determining the characteristic attribute of the final target human object, when there are a plurality of target human objects staying in front of the resource presentation apparatus for a duration greater than or equal to the threshold value; and wherein the controlling a presentation mode for presenting the target resource based on a result of determining whether the image data contains at least one target human object comprises: controlling to divide the display area into at least one display sub-area if the image data contains the at least one target human object, wherein each display sub-area is configured to present a target resource associated with the each display sub-area; and controlling to present a target resource corresponding to a touch command in the display area, in response to the touch command is input, wherein the touch command is configured to select any one of the at least one display sub-area, wherein the selecting a unique final target human object based on the face frame size comprises: determining a relationship between a preset distance and a preset face frame size L' corresponding to the preset distance; and determining the unique final target human object based on a face frame size L obtained by the face recognition algorithm and the preset face frame size L'; determining, when there is one human object has L greater than or equal to L', the human object as the unique final target human object; determining, when there are more than one human objects having L greater than or equal to L', a human object with the largest L value as the unique final target human object; and determining, when there are a plurality of human objects having L greater than or equal to L', with more than one of the users having the same greatest L value, one of the more than one of the users as the unique final target human object randomly.
Since the claims are phrased in such a manner that the limitations are not required, the claims are rejected under § 102(a)(1).

Claim 3: Stasi, as incorporating Bigioi ‘392, discloses the resource presentation method according to claim 1, wherein the selecting at least one target resource from a resource list based on a characteristic attribute of the human object or that of the target human object comprises:
acquiring the characteristic attribute of the human object or the characteristic attribute of the target human object, wherein the characteristic attribute contains sex and age (Stasi at 0039, 0047, 0067); and
selecting at least one target resource matching the sex and the age from the resource list based on the sex and the age (0040, 0052, as cited above). 

Claims 16-20 are rejected on the same basis as claim 1 above since the limitations beyond a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program, when executed by a processor, causes the processor to perform the method according to claims 1, 3-4, and 6-7 are contingent and not required (Stasi at 0106, 0147, 0217, 0219).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stasi (as incorporating Bigioi ‘923) in view of Lonsbury et al. (U.S. Patent Application Publication No. 2005/0267804, hereinafter Lonsbury).

Claim 4: Stasi, as incorporating Bigioi ‘392, discloses the source display method according to claim 1, but does not appear to explicitly disclose wherein the controlling a presentation mode for presenting the target resource based on a result of determining whether the image data contains at least one target human object comprises: controlling to present the target resource in a display area in a loop mode if the image data does not contain the at least one target human object (claim 4). Lonsbury, however, teaches a retail establishment kiosk for dispensing coupons (Lonsbury at 0010) and advertisements (Lonsbury at 0052), with proximity detection (Lonsbury at 0022), using an attract mode loop that advances when no one is present (i.e., there is no target human) (Lonsbury at 0041-0043, 0052, “continuously” displayed), where a touch command or input may be used to select (Lonsbury at 0010, 0012, 0052), and dividing a screen into sub-areas for resources (Lonsbury at 0013, Figs. 4A-4K, 4N), so as to attract potential users that are not detected as within proximity and encourage them to use the system or kiosk. Therefore, the Examiner understands and finds that presenting in a loop mode, including when no target human is identified, is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to attract potential users that are not detected as within proximity and encourage them to use the system or kiosk.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the image analysis of Stasi, as incorporating Bigioi ‘392, with the loop mode of Lonsbury in order to present in a loop mode, including when no target human is identified, so as to attract potential users that are not detected as within proximity and encourage them to use the system or kiosk.
The rationale for combining in this manner is that presenting in a loop mode, including when no target human is identified, is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so as to attract potential users that are not detected as within proximity and encourage them to use the system or kiosk as explained above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stasi (as incorporating Bigioi ‘923) in view of Feng et al. (U.S. Patent Application Publication No. 2012/0060104, hereinafter Feng).

Claim 6: Stasi, as incorporating Bigioi ‘392, discloses the resource presentation method according to claim 1, but does not appear to explicitly disclose further comprising: transmitting a resource request message to a server to request for a first resource list, wherein the first resource list comprises at least one resource record, each resource record containing at least a download address and a download identifier; and receiving the first resource list. Feng, however, teaches “transmit[ting] an advertisement list request to the advertisement server (ad server) … to select advertisements to be shown along with the media program … [and w]hen an advertising request is received, the ad select service 316 retrieves the precomputed information and compares the precomputed logical characteristics of the advertising rules with the advertisement request. Advertisements requests that have characteristics meeting the advertisement rules are then identified. The address of the selected advertisement(s) are then transmitted to the media program player 304” so that the media player can request and receive the appropriate advertisement (Feng at 0057), which indicates both the identification of the advertisement(s) and their respective address(es). Therefore, the Examiner understands and finds that requesting a resource list with respective identification and address of the resource(s) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so that the media player can request and receive the appropriate advertisement(s).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the image analysis of Stasi, as incorporating Bigioi ‘392, with the advertisement list request of Feng in order to request a resource list with respective identification and address of the resource(s) so that the media player can request and receive the appropriate advertisement(s).
The rationale for combining in this manner is that requesting a resource list with respective identification and address of the resource(s) is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so that the media player can request and receive the appropriate advertisement(s) as explained above.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stasi (as incorporating Bigioi ‘923) in view of Feng and in further view of Cavanaugh (U.S. Patent Application Publication No. 2019/0320238).

Claim 7: Stasi, as incorporating Bigioi ‘392, in view of Feng discloses the resource presentation method according to claim 6, but does not appear to explicitly disclose further comprising: determining whether the first resource list is the same as a second resource list stored locally; determining whether each resource record in the second resource list contains a first download identifier, in response to determining that the first resource list is the same as the second resource list, wherein the first download identifier indicates that a resource has been downloaded; keeping the second resource list being non-updated, if the each resource record contains a first download identifier; and acquiring a resource from download address of at least one resource record, if the at least one resource record does not contain a first download identifier. Cavanaugh, however, teaches updating a list of locally stored advertisement packages, and checking whether any files are missing, with requesting the missing files (Cavanaugh at 0003), so that the latest and currently available and appropriate ad files are available for use. Therefore, the Examiner understands and finds that updating a locally stored resource list and acquiring missing resources is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so that the latest and currently available and appropriate ad files are available for use.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine or modify the image analysis of Stasi, as incorporating Bigioi ‘392, in view of Feng with the list update of Cavanaugh in order to update a locally stored resource list and acquire missing resources so that the latest and currently available and appropriate ad files are available for use.
The rationale for combining in this manner is that updating a locally stored resource list and acquiring missing resources is applying a known technique to a known device, method, or product ready for improvement to yield predictable results so that the latest and currently available and appropriate ad files are available for use as explained above.

Allowable Subject Matter
Claims 8, 10-11, and 13-15 are indicated as allowable over the prior art.

The following is an examiner’s statement of reasons for allowability over the prior art: independent claim 8, as a system claim and per the indications at MPEP § 2111.04(II) and Ex parte Schulhauser, require the contingent limitations indicated above at claim 1, and dependent 10-11, and 13-15 then also adopt these same limitations. 
Where Stasi as incorporating Bigioi ‘923 indicates the duration criteria (Stasi at least at 0038-0039, as above) and that “[a] well-known fast-face detection algorithm is disclosed in US 2002/0102024 and at Rapid Object Detection Using a Boosted Cascade of Simple Features, in Proc. IEEE Conf. on Computer Vision & Pattern Recognition, 2001; (describing Haar-feature detection techniques). In brief, Viola-Jones [(the 2002/0102024 publication)] first derives an integral image from an acquired image--usually an image frame in a video stream” and this uses scaling “to cover the possible range of face sizes”, including smallest to larger sizes (Bigioi ‘923 at 0006, 0008-0009). Friedl et al. (U.S. Patent Application Publication No. 2019/0279233, hereinafter Friedl), though, teaches storing data if a customer face size falls in a range, and “includ[ing] displaying an advertisement to the customer” (Friedl at 0004 and 0005), where it is indicted that “identified faces below a selected size may be discarded 42, for example, because they may be too difficult to identify, because they may be far enough away that they may not be considered to be relevant to the customer experience, or simply to filter noise from the signal” and an advertisement may be chosen based on demographic data as identified via the face recognition (Friedl at 0025); however, “In order to minimize memory and battery usage, in some implementations, only a small image of the face is saved, but the level of detail that is stored will depend on details of the available space and power. In some implementations, the full face may be saved, while in others, it may be downsampled, for example, to conserve memory. In some implementations, once a match for the face has been found, the face image itself may not be saved, while in other implementations, all faces may be saved for future comparisons” (Friedl at 0023) and customer experience duration is tracked (Friedl at 0003-0004, 0028-0029). Therefore, the Examiner understands and finds that identifying a face frame is taught by Friedl.
However, the alternative options – determining a final human target object when only one person stays for the duration threshold, and determining the various face frame sizes based on contingencies of being based on preset distances and frame sizes and according to when there is one human object and/or when there are more than one human object are not explicitly disclosed.
Lonsbury et al. (U.S. Patent Application Publication No. 2005/0267804, hereinafter Lonsbury), however, further teaches a retail establishment kiosk for dispensing coupons (Lonsbury at 0010) and advertisements (Lonsbury at 0052), with proximity detection (Lonsbury at 0022), using an attract mode loop that advances when no one is present (i.e., there is no target human) (Lonsbury at 0041-0043, 0052, “continuously” displayed), where a touch command or input may be used to select (Lonsbury at 0010, 0012, 0052), and dividing a screen into sub-areas for resources (Lonsbury at 0013, Figs. 4A-4K, 4N), so as to attract potential users that are not detected as within proximity and encourage them to use the system or kiosk.
Therefore, all the claim limitations appear taught, but it does not appear reasonable to combine the various teachings together to arrive at the specific requirements indicated by the current claim phrasing for the apparatus claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 14 June 2022 have been fully considered but they are not persuasive.

Applicant first argues with respect to § 101 that “Amended claim 1 defines that the target resource is selected by a touch command” (Remarks at 10). However, this is not indicated by the claims –“controlling to present a target resource corresponding to a touch command in the display area, in response to the touch command is input” is required (i.e., that the resource is presented corresponds to a touch command), but the “selecting at least one target resource from a resource list [is] based on a characteristic attribute of the human object or the target human object” (i.e., the selection is NOT by touch command, but is based on the human object – even if indefinite as to what this means in view of the amendment).
More troubling, though, is the argument itself – that a person merely using a computer by entering touch commands is somehow NOT an abstract idea itself. A person using a computer as a tool would be, by any apparent definition, one of “certain methods of organizing human activity” as an abstract idea grouping.
Applicant then argues that “amended claim 1 also defines specific processes of determining a target person according to the content of an image, which involves operations of processing an image, including technical features such as analyzing the characteristic attribute of the human object in the image data, determining a final target human object according to a distance between a human and a resource presentation apparatus, and identifying a face frame size of the target human object from the image data by using a face recognition algorithm. The image processing technology in amended claim 1 is not an abstract concept.” (Id.). However, Applicant’s specification indicates all these activities as being performed by “a face recognition algorithm” or “the face recognition algorithm” (see, e.g. Applicant ¶¶ 0007, 0014, 0049, 0051-0052, 0057-0058, 0066, 0099, 0114). But there is NO specific or particular face recognition described or required, the only reasonable interpretation of this in light of the specification is that Applicant is indicating that ANY face recognition algorithm may be used, or that ANY face recognition algorithm that may perform the operations may be used – and to be specific, this indicates that Applicant has not invented, modified, improved, or changed anything in relation to the algorithm being used. The face recognition algorithm itself, however, is not claimed – only the resultant activities from its use (determining a person, analyzing people, etc.) are claimed and performing these activities is regarded as being part of the abstract idea – it is what persons or people could do, would do, or have done on their own apart from the use of a computer. 
Applicant alleges that “The image processing technology in amended claim 1 is not an abstract concept” (Remarks at 10); however, there is no technology required at claim 1 – the claims specifically and literally include a person performing the activities themselves. The Examiner analyzed the claims as though encompassing performance of claims 1-7 by use of a computer, but specifically indicated previously “that the method claims … do not indicate any use of a computer, and/or at best, if a computer were used, the use of the computer may be merely using the computer as a tool by a person” (17 March 2022 Non-Final Office Action at p. 9), and yet Applicant has made no amendments to change this. Therefore, the only reasonable interpretation is that Applicant specifically and explicitly intends to include actual performance by a person for the method claims.

Applicant then argues the prior art rejections; however, Applicant’s amendment causes various § 112 and interpretation issues that indicate many of the claims having numerous contingent limitations. New grounds of rejection are necessitated as above for the method and medium claims as based on the interpretation the amendment indicates, and the apparatus claims (as indicated above) are indicated as allowable over the prior art should Applicant somehow overcome the §101 and § 112  issues.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Fitzpatrick, Michael, Advertising billboards use facial recognition to target shoppers, The Guardian, dated 27 September 2010, downloaded from https://www.theguardian.com/media/pda/2010/sep/27/advertising-billboards-facial-recognition-japan on 8 March 2022, indicating billboards many years before the invention were using “facial recognition software [to] identify the shopper's gender (with 85-90% accuracy), ethnicity and approximate age. With obvious attractions for marketers, they can then be targeted with ads for appropriate products” (at 1).
Robitzski, Dan, Japanese Taxis Are Using Facial Recognition to Target Ads to Riders, Futurism.com, dated 22 April 2019, downloaded 8 March 2022 from https://futurism.com/japanese-taxis-facial-recognition-target-ads-riders, indicating taxis in Japan are using “a tablet that scanned your face in order to learn your gender, age, and other characteristics — and used that data to target you with relevant advertisements” (at 1).
Matsuyama et al. (U.S. Patent Application Publication No. 2003/0060897, hereinafter Matsuyama) discusses tracking the faces of users and whether they are facing a display, and the distance from the display.
Ren, Shaoqing, et al., Faster R-CNN: Towards Real-Time Object Detection with Region Proposal Networks, Arxiv.org, dated 6 January 2016, downloaded from https://arxiv.org/pdf/1506.01497.pdf on 11 March 2022, indicating that Faster R-CNN code is publicly available at github.com (at 2).
Jiang, Huaizu, et al., Face Detection with the Faster R-CNN, Arxiv.org, dated 10 June 2016, downloaded 11 March 2022 from https://arxiv.org/pdf/1606.03473.pdf, indicating face detection using “the author released Python implementation https://github.com/rbgirshick/py-faster-rcnn” (at 3, FN 2).
Jia, Mengyi, Statistical Learning Methods for Facial Recognition, Arts & Sciences Electronic Theses and Dissertations, dated 2017, downloaded 11 March 2022 from https://openscholarship.wustl.edu/cgi/viewcontent.cgi?article=2075&context=art_sci_etds#:~:text=Human%20face%20recognition%20is%20now,digital%20image%20or%20video%20source, indicating that “[h]uman face recognition is now a very useful tool, involving statistical and mathematical models, together with computer implementation” (at 1).
DeLapa et al. (U.S. Patent No. 6,073,068, hereinafter DeLapa) indicates a kiosk at a retail establishment that can provide targeted coupons (see DeLapa at least at column:line 3:28-34), where the operator can set up a default listing of offers to display, i.e., an attract loop (see DeLapa at least at 12:44-13:11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622